internal_revenue_service national_office technical_advice_memorandum date tam-108577-04 cc tege eoeg et2 number release date index uil no case-mis no ----------------------- ------------------------------------------- ---------------------------------- -------------------- -------------------------------- -------------------------- taxpayers’ name taxpayers’ address taxpayers’ identification no years involved date of conference ledgend city a -------------- state b ------------------ year one ------- year two ------- ---------------------------- ----------------------------------------- ------------------------------------------ --------------------------------------------------- ------------------- ------------------------------ ---------------- ---------------- ---------------- ---------------- -------------- ------------------ tam-108577-04 issue whether an employer-provided holiday gift coupon with a face value of thirty-five dollars that is redeemable at several local grocery stores is excluded from gross_income and wages as a de_minimis_fringe benefit under internal_revenue_code code sec_132 conclusion an employer-provided holiday gift coupon with a face value of thirty-five dollars that is redeemable at several local grocery stores is not excludable from gross_income and wages as a de_minimis_fringe benefit under code sec_132 facts the taxpayer is recognized as a tax-exempt_organization as described within code sec_501 prior to year one the taxpayer provided employees with a ham turkey or gift basket as an annual holiday gift beginning in year one and continuing in year two the taxpayer provided employees with a gift coupon as an annual holiday gift instead of providing employees with a ham turkey or gift basket the gift coupons had a face value of thirty-five dollars the taxpayer intended that the gift coupons would be approximately equal in value to the annual holiday gifts provided prior to year one the taxpayer stopped providing a ham turkey or gift basket and began providing a gift coupon because some employees with certain religious convictions and some employees with certain dietary limitations such as vegetarians and people with health-related limitations requested a gift coupon the gift coupon provides employees with more choices and greater convenience additionally the taxpayer implemented the gift coupon program in order to reduce the costs previously incurred in obtaining and delivering holiday gifts to its employees ie involvement of full-time employees and costs for transportation etc and to eliminate any potential taxpayer liability resulting from the provision of perishable food products to its employees the gift coupon provided in year one has the taxpayer’s name and address printed on the front the thirty-five dollar face value and the words gift coupon are prominently displayed the coupon lists food stores where the coupon is redeemable and provides the following restrictions the coupon is good towards the purchase of thirty-five dollars for any grocery product excluding tobacco alcohol or pharmacy goods the listed grocery store may reserve the right not to accept the coupon the coupon can only be used once and any unused portion is forfeited the coupon is redeemable between november 15th and january 31st of the following year the coupon is shaped like a bank check and includes the words endorse here next to a signature line in the bottom right corner on the back side of the coupon the employee’s name and address tam-108577-04 are printed along with a number which identifies the department in which the employee works the coupon provided in year one listed four food stores in the city a state b area where the coupon was redeemable the coupon provided in year two was identical to the coupon provided in year one except that it listed food stores where the coupon was redeemable in a larger tri-state area both the year one coupon and the year two coupon listed food stores that had more than one location where the coupon could be redeemed the taxpayer did not withhold or pay any employment taxe sec_1 for any portion of the thirty-five dollar gift coupons provided to employees during tax years one and two law and analysis code sec_61 provides that gross_income means any income from whatever source derived including but not limited to compensation_for services including fringe_benefits code sec_3121 defines the term wages for fica purposes as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain specific exceptions code sec_3401 provides that wages for income_tax_withholding purposes means all remuneration for services performed by an employee for his employer code sec_3121 and sec_3401 provide that for purposes of fica and income_tax_withholding respectively the term wages shall not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under code sec_132 code sec_132 provides that gross_income does not include any fringe benefit that qualifies as a de_minimis_fringe benefit code sec_132 defines a de_minimis_fringe benefit as any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer's employees so small as to make accounting for it unreasonable or administratively impracticable income_tax regulation sec_1_132-6 provides the same definition under subtitle c of the code chapter sec_21 sec_23 and sec_24 respectively employment_taxes consist of the federal_insurance_contributions_act tax fica the federal_unemployment_tax_act tax futa and the collection of income_tax at source on wages_income_tax_withholding however service performed in the employ of an organization described in code sec_501 like the taxpayer is not considered to be employment for futa_tax purposes see code sec_3306 tam-108577-04 income_tax regulation sec_1_132-6 provides that except for special rules that apply to occasional meal money the provision of any cash fringe benefit is never excludable as a de_minimis_fringe benefit similarly except for special rules that apply to occasional meal money and transit passes a cash_equivalent fringe benefit such as a fringe benefit provided to an employee through the use of a gift certificate or charge or credit card is generally not excludable under code sec_132 even if the same property or service acquired if provided in_kind would be excludable as a de_minimis_fringe benefit for example the provision of cash to an employee for a theatre ticket that would itself be excludable as a de_minimis_fringe is not excludable as a de_minimis_fringe income_tax regulation sec_1_132-6 provides examples of de_minimis_fringe_benefits that are excludable from an employee's gross_income these include occasional typing of personal letters by a company secretary occasional personal_use of an employer's copying machine occasional cocktail parties group meals or picnics for employees and their guests traditional birthday or holiday gifts of property not cash with a low fair_market_value occasional theater or sporting event tickets coffee doughnuts and soft drinks local telephone calls and flowers fruit books or similar_property provided to employees under special circumstances eg on account of illness outstanding performance or family crisis in the legislative_history of the deficit_reduction_act_of_1984 defra pursuant to which code sec_132 was enacted congress provided illustrations of benefits that are excludable as de_minimis_fringe_benefits such as traditional gifts on holidays of tangible_personal_property having a low fair_market_value eg a turkey given for the year-end holidays see staff of the joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 hereinafter jcs-41-84 applying the statutory definition of a de_minimis_fringe benefit requires addressing three factors value frequency and administrative impracticability see code sec_132 because cash and cash_equivalent fringe_benefits like gift certificates have a readily ascertainable value they do not constitute de_minimis_fringe_benefits because these items are not unreasonable or administratively impracticable to account for the code sec_132 definition of de_minimis_fringe benefit is limited to property or services and does not include cash see also income_tax regulation sec_1_132-6 the specific example in the regulations describing holiday gifts is limited to property and does not include cash see income_tax regulation sec_1_132-6 the holiday gift example that congress provided in the defra legislative_history describes tangible_personal_property see jcs-41-84 p with specific exceptions not applicable in this case income_tax regulation sec_1_132-6 demonstrates that cash is not excludable as a de_minimis_fringe benefit even when the property or service acquired if provided in_kind would be excludable as a de_minimis_fringe benefit it is not administratively impracticable to account for even a small amount of cash provided to an employee because the value of the amount provided is readily apparent and certain accordingly unless a narrow and specific exception applies such as the tam-108577-04 special rules that apply to occasional meal money and transit passes accounting for cash or cash_equivalent fringe_benefits such as gift certificates is never considered administratively impracticable under code sec_132 see income_tax regulation sec_1_132-6 after reviewing the facts in this case it is our view that the employer-provided gift coupon operates in essentially the same way as a cash_equivalent fringe benefit such as a gift certificate as with a gift certificate it is simply not administratively impracticable to account for the employer-provided gift coupons they have a face value of thirty-five dollars see 40_fedclaims_712 concluding that it was not administratively impracticable to value employer-provided american express restaurant voucher with a fifty-dollar face value aff’d in relevant part 204_f3d_1103 fed cir accordingly we conclude that an employer-provided holiday gift coupon with a face value of thirty-five dollars that is redeemable at several local grocery stores is not excludable from gross_income as a de_minimis_fringe benefit under code sec_132 the taxpayer acknowledges that the definition of a de_minimis_fringe benefit under code sec_132 includes a determination of value frequency and administrative impracticability however the taxpayer contends that income_tax regulation sec_1_132-6 provides that certain fringe_benefits are excluded from an employee’s gross_income including traditional holiday gifts of property not cash with a low fair_market_value the employer-provided gift coupon in this case falls within this traditional gift of property exclusion and because the employer-provided gift coupon falls within this traditional gift of property exclusion the taxpayer is not required to follow the parameters of code sec_132 we do not accept the taxpayer’s characterization of the relationship between code sec_132 and income_tax regulation sec_1_132-6 we note that the heading for income_tax regulation sec_1_132-6 states that it describes examples of benefits excluded from income thus the regulation itself does not provide an exclusion_from_gross_income it merely describes examples of fringe_benefits that are potentially excludable assuming the statutory requirements pertaining to value frequency and administrative impracticability are satisfied the statute provides the basis for the exclusion and the regulations implement the statute the taxpayer’s characterization of the relationship between code sec_132 and income_tax regulation sec_1_132-6 impermissibly expands the reach of the regulations beyond the scope of the statute we note that the legislative_history makes clear that the statutory requirements regarding value frequency and administrative impracticability must be satisfied even with respect to gifts on holidays of tangible_personal_property having a low fair_market_value specifically the joint_committee report states that the frequency with which such benefits are offered may make the exclusion unavailable for that benefit regardless of difficulties in accounting for the benefits by way of illustration the tam-108577-04 exclusion is not available if traditional holiday gifts are provided to employees each month see jcs-41-84 p additionally the taxpayer contends that a district_court case 200_fsupp_847 w d mo provides the proper analysis in this case the hallmark court reviewed the service’s determination that employer-provided fifteen and twenty-five dollar special gift certificates which were redeemable in merchandise at any store that sold hallmark’s products were subject_to employment_taxes at the time the employees received them in hallmark the court concluded that the amounts provided for in the gift certificates were not intended as wages they were intended to be gifts and gratuities and in no wise to be considered as any part of the compensation to hallmark’s’ employees f_supp pincite additionally the court applied revrul_59_58 1959_1_cb_17 which provided that the value of an employer-provided holiday turkey ham or other low value merchandise was not includable in gross_income or wages but further provided that the exclusion would not apply to employer-provided cash gift certificates and similar items of readily convertible cash_value regardless of amount_involved in concluding that the merchandise was excludable from gross_income revrul_59_58 noted that in many cases such items constitute excludable gifts in finding that the special gift certificates were not subject_to employment_taxes the hallmark court concluded that because the special gift certificates were not redeemable in cash they were not readily convertible to cash according to taxpayer’s argument as in the hallmark case the employer-provided gift coupons in this case are not redeemable for cash and therefore should not be included in the employees’ gross_income or subject_to employment_taxes with regard to this argument raised by taxpayer we note that revrul_59_58 applied employment_tax regulations involving the use of an employer’s facilities or privileges specifically revrul_59_58 involves the application of employment_tax regulation sec_31_3401_a_-1 which provides for income_tax_withholding purposes facilities or privileges ordinarily facilities or privileges such as entertainment medical services or so-called courtesy discounts on purchases furnished or offered by an employer to his employees generally are not considered as wages subject_to_withholding if such facilities or privileges are of relatively small value and are offered or furnished by the employer merely as a means of promoting the health good will contentment or efficiency of his employee see also employment_tax regulation sec_31_3121_a_-1 for fica purposes and b -1 f for futa purposes the analysis in the hallmark case and in revrul_59_58 has been superseded by changes in the law in this regard we note that the conclusions in both of these authorities that the items provided by the employer to its employees were gifts preceded the enactment of code sec_102 pursuant to which amounts transferred tam-108577-04 by or for an employer to or for the benefit of an employee are not excludable from the employee’s gross_income as gifts moreover both of these authorities preceded defra which enacted a comprehensive scheme dealing with employer-provided fringe_benefits and thus largely superceded earlier-decided case law and earlier-issued internal_revenue_service administrative guidance on employer-provided fringe_benefits on date congress enacted sec_531 of defra amending code sec_61 to include fringe_benefits in the definition of gross_income and adding code sec_132 to exclude certain fringe_benefits from gross_income defra also provided the treasury_department with the specific authority to promulgate any regulations necessary to carry out the purposes of code sec_132 code sec_132 substituted a statutory approach for the prior common_law approach in determining whether employer-provided fringe_benefits are excluded from gross_income the prior common_law approach generally looked to whether the fringe benefit was compensatory or noncompensatory consequently effective date any fringe benefit is includable in the recipient’s gross_income unless the fringe benefit is excluded from gross_income by a specific statutory provision congress intended to create certainty by providing clear rules for the tax treatment of fringe_benefits thus defra sets forth statutory provisions under which certain fringe_benefits provided by an employer are excluded from the recipient employee’s gross_income for federal_income_tax purposes and from the wage_base and if applicable the benefit base for purposes of income_tax_withholding fica futa and the railroad_retirement_tax_act and any fringe benefit that does not qualify for exclusion under the bill and that is not excluded under another statutory fringe benefit provision of the code is includable in gross_income for income_tax purposes and in wages for employment_tax purposes at the excess of its fair_market_value over any amount_paid by the employee for the benefit the latter rule is confirmed by clarifying amendments to code sec_61 sec_3121 sec_3306 and sec_3401 and of the social_security act see jcs-41-84 p after the passage of defra it is necessary to apply code sec_132 and the regulations thereunder when analyzing whether a low-value employer-provided holiday gift is excludable from gross_income the statutory scheme designed by congress to analyze de_minimis_fringe_benefits specially addresses low-value employer-provided holiday gifts see jcs-41-84 p providing for de_minimis_fringe benefit treatment of gifts on holidays of tangible_personal_property having a low fair_market_value eg a turkey given for the year end holidays accordingly the appropriate body of law to apply in this case is code sec_132 and its regulations and not the facilities and privileges regulations applied in revrul_59_58 and the hallmark case the tax_reform_act_of_1986 public law sec_123 amended code sec_102 effective date by adding code sec_102 which provides that any amount transferred by or for an employer to or for the benefit of an employee shall not be excluded from gross_income under code sec_102 tam-108577-04 whether a gift coupon is redeemable in cash is not determinative of whether a gift coupon is a cash_equivalent fringe benefit for income_tax regulation sec_1_132-6 purposes neither the statute nor the regulations pertaining to de_minimis_fringe_benefits define a cash_equivalent fringe benefit as one that can be readily converted to cash instead we look to the language of code sec_132 which requires a determination of whether it is administratively impracticable to account for the gift coupons provided in this case see 204_f3d_1103 fed cir upholding the court of federal claims determination that the plaintiff’s refund should be denied where american has not offered evidentiary support for its assertion of administrative impracticability there are no facts that indicate it is administratively impracticable for the taxpayer to properly account for an employer-provided holiday gift coupon with a face value of thirty-five dollars that is redeemable at several local grocery stores when an employee attends a staff meeting where two pots of coffee and a box of doughnuts are provided by the employer the value of the benefit the employee receives is not certain or easily ascertained further the administrative costs associated with determining the value of the benefit and accounting for it may be more expensive than providing the benefit in this case there is no difficulty in determining the value or accounting for it each employee that received a gift coupon received a cash_equivalent fringe benefit worth thirty-five dollars the taxpayer also suggests that the income_tax regulation sec_1_274-3 definition of tangible_personal_property should be applied in this case income_tax regulation sec_1_274-3 governs the limits of an employer’s deduction for certain employer_provided length of service awards and safety achievement awards under this regulation the definition of tangible_personal_property for amounts less than dollar_figure does not include cash or any gift certificate other than a nonnegotiable gift certificate conferring only the right to receive tangible_personal_property additionally by reference to income_tax regulation sec_1_274-5 which provides substantiation requirements in connection with the deduction of certain business_expenses the taxpayer suggests that property with a value of less than seventy-five dollars is de_minimis for the purposes of code sec_132 we decline to accept the taxpayer’s arguments that these provisions which generally impose limits on the deduction of business-related entertainment meal and gift_expenses and also provide substantiation requirements that taxpayers must meet in order to prove that certain business_expenses were in fact paid_or_incurred have any application in determining whether an item constitutes a de_minimis_fringe benefit under code sec_132 we note specifically that taxpayer’s contention that it would seem that items of less than dollar_figure in value would be considered de_minimis is inconsistent with code sec_132 which requires a determination of value relative to the frequency with which a particular benefit is provided a copy of this technical_advice_memorandum is to be given to the taxpayer code sec_6110 provides that it may not be used or cited as precedent
